Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-6, 8, and 14 are pending. Claim 1 is allowable. The restriction requirement between Groups I and III, as set forth in the Office action mailed on 09/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/29/2021 between Groups I and III is withdraw.  Claim 14, directed to a method to prepare a composition utilizing the compound of claim 1, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 1-6, 8, and 14 are under examination in their entirety.

Withdrawn rejections
Applicant's amendments and arguments filed 04/08/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the abstract, in the non-final mailed 01/10/2022 is withdrawn. The amendments to the abstract have overcome the objection.
The objection to claims 1-8, in the non-final mailed 01/10/2022 is withdrawn. The amendments to claim 1, and the cancelation of claim 7 have overcome the objection.  
The 103(a) rejection of claim 7 over ‘067 (US Patent 10,590,067, Filing date 02-2018) in the non-final mailed 01/10/2022 is withdrawn. The cancellation of claim 7 has overcome the rejection.
The 103(a) rejection of claims 1-8 over ‘067 (US Patent 10,590,067, Filing date 02-2018) and Meanwell (Fluorine and Fluorinated Motifs in the Design and Application of Bioisosteres for Drug Design, J. Med. Chem., 61, pp. 5822-5880, Published 02-2018) in the non-final mailed 01/10/2022 is withdrawn. The amendments to claim 1 and the cancellation of claim 7 have overcome the rejection.


The ODP rejection of claims 1-8 over US patent 10,590,067 and Meanwell (Fluorine and Fluorinated Motifs in the Design and Application of Bioisosteres for Drug Design, J. Med. Chem., 61, pp. 5822-5880, Published 02-2018) is withdrawn. The amendments to claim 1 and the cancellation of claim 7 have overcome the rejection.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey Hsi on 04/19/2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claims 9, 10, 19, 20 and 25 are cancelled.

Claim 14 is amended as follows:
The phrase “a compound according to claim, or a” in line two of claim 14 is deleted and the following phrase is put in its place - - a compound according to claim 1, or a - - .

Allowable Subject Matter
Claims 1-6, 8, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Chemical Catalog. (Chemcats: Aurora Fine Chemicals. N-1-(3- difluoromethoxyphenyl) ethyl -1-cyclohexane acetamide. 2017 Feb 13. Abstract. 1 page, as cited in the IDS filed 04/08/2022).
Chemical Catalog. discloses on page one the following compound.

    PNG
    media_image1.png
    127
    380
    media_image1.png
    Greyscale

	However, the above compound is not substituted in the R3 position with a cyano (nitrile) group or a C3-C5 cycloalkyl group as currently claimed.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628